 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 27 
In the House of Representatives, U. S.,

January 7, 2011
 
RESOLUTION 
Relating to the status of certain actions taken by Members-elect. 


Whereas, Representative-elect Sessions and Representative-elect Fitzpatrick were not administered the oath of office pursuant to the third clause in article VI of the Constitution until after the completion of legislative business on January 6, 2011; and
Whereas, the votes cast by Representative-elect Sessions and Representative-elect Fitzpatrick on rollcalls 3 through 8 therefore were nullities: Now, therefore, be it 
 
That—
(1)the votes recorded for Representative-elect Sessions and Representative-elect Fitzpatrick on rollcalls 3 through 8 be deleted and the vote-totals for each of those rollcalls be adjusted accordingly, both in the Journal and in the Congressional Record;
(2)the election of Representative-elect Sessions to a standing committee and his participation in its proceedings be ratified;
(3)the measures delivered to the Speaker for referral by Representative-elect Sessions be considered as introduced and retain the numbers assigned;
(4)any submissions to the Congressional Record by Representative-elect Sessions or Representative-elect Fitzpatrick be considered as valid;
(5)any cosponsor lists naming Representative-elect Sessions or Representative-elect Fitzpatrick be considered as valid; and
(6)any non-voting participation by Representative-elect Sessions or Representative-elect Fitzpatrick in proceedings on the floor be ratified. 
 
Lorraine C. Miller,Clerk.
